ORDER
PER CURIAM.
Defendant pleaded guilty to first degree robbery, first degree assault, and three counts of armed criminal action. Defendant was sentenced to twenty-five years for the robbery and the accompanying armed criminal action, two life sentences for the first degree assault and its accompanying armed criminal action, fifteen years on another assault, with another life sentence on the accompanying armed criminal action, all to run concurrently.
Defendant appeals from the denial of a Rule 24.035 motion for post-conviction relief, after an evidentiary hearing.
The denial of post-conviction relief is affirmed. Rule 84.16(b).